1

2

3

4

5
                               UNITED STATES DISTRICT COURT
6
                                      DISTRICT OF NEVADA
7
                                                  ***
8

9     TONY CAREY,                                       Case No. 3:16-cv-00362-MMD-WGC
10                                   Plaintiff,             DISMISSAL BY COURT
             v.                                          FOR WANT OF PROSECUTION
11
      FRYRE,
12
                                  Defendant.
13

14          This action has been pending in this Court for more than nine months without any
15   proceeding having been taken therein during such period. On January 24, 2019, the Court
16   issued an order informing Plaintiff that this action will be dismissed without prejudice for
17   want of prosecution pursuant to provisions of LR 41-1, if no action is taken in this case by
18   February 23, 2019. 1 (ECF No. 28.) Plaintiff has failed to comply with that order.
19          It is therefore ordered that the above entitled action is dismissed without prejudice
20   for want of prosecution pursuant to the provisions of LR 41-1. The Clerk of Court is directed
21   to close this case.
22          DATED THIS 26th day of February 2019.
23

24                                                      MIRANDA M. DU
                                                        UNITED STATES DISTRICT JUDGE
25

26

27
            1This order was returned to the Court as undeliverable. (ECF No. 19.) Plaintiff has
28
     apparently failed to file a notice of change of address as required under LR IA 3-1.
